Citation Nr: 1141147	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and sinusitis, to include as due to asbestos exposure.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to post-operative residuals of a right ankle shell fragment wound.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to an herbicidal agent.

4.  Entitlement to an effective date prior to May 4, 2007, for the grant of a 10 percent disability rating for a painful right ankle scar.

5.  Entitlement to a rating in excess of 10 percent for post-operative residuals of a right ankle shell fragment wound.

6.  Entitlement to a compensable rating for residuals of a right fifth metatarsal fracture.

7.  Entitlement to an initial rating in excess of 10 percent for residuals of second and fourth metatarsal fractures, left foot.

8.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran; L.S., Veteran's spouse; E.R., observer


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active service from October 1964 to October 1968.  

With respect to the issues of entitlement to service connection for a left knee disorder, to include as secondary to post-operative residuals of a right ankle shell fragment wound; entitlement to a rating in excess of 10 percent for post-operative residuals of a right ankle shell fragment wound; and entitlement to a compensable rating for residuals of a right fifth metatarsal fracture, these claims come to the Board of Veterans' Appeals (Board) on appeal from a April 1996 Rating Decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  With respect to the issue of entitlement to an effective date prior to May 4, 2007, for the grant of a 10 percent disability rating for an anterior right ankle scar, this matter comes to the Board on appeal from a February 2008 rating decision by the RO.  Finally, with respect to the issues of entitlement to service connection for a respiratory disorder, to include bronchitis and sinusitis; whether there is new and material evidence to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to an herbicidal agent; and entitlement to an initial rating in excess of 10 percent for residuals of second and fourth metatarsal fractures, left foot, these matters come to the Board on appeal from a June 2009 rating decision by the RO.

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

In June 2011, the Veteran's attorney submitted a brief to the Board on behalf of the Veteran.  Therein, the Veteran's attorney indicated that the claim of entitlement to service connection for a respiratory disorder, to include bronchitis and sinusitis, and the claim to reopen the issue of entitlement to service connection for peripheral neuropathy, were "abandoned."  It is unclear from this statement and from the remainder of the submitted brief whether the Veteran intended to withdraw these claims.  See 38 C.F.R. § 20.204(b) (2011).  As such, the Board will address each claim herein.

At the February 2011 Board hearing, the Veteran provided testimony as to a claim of entitlement to service connection for a right knee disorder.  In January 1999, the Board denied the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disorder; he did not appeal.  In the interim between the January 1999 Board decision and the February 2011 Board hearing, the Veteran did not submit a claim to reopen the issue of entitlement to service connection for a right knee disorder and, thus, no such claim has been pending before VA since January 1999.  The Board accepts the Veteran's February 2011 testimony as a reasonably raised claim to reopen the issue of entitlement to service connection for a right knee disorder; however, such issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the RO for appropriate action. 

The issues of entitlement to service connection for a left knee disorder and a respiratory disorder, to include bronchitis and sinusitis; the issue of entitlement to a rating in excess of 10 percent for post-operative residuals of a right ankle shell fragment wound; and the issue of entitlement to TDIU will be addressed in the remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The original claim of service connection for peripheral neuropathy was denied in an unappealed rating decision dated in September 2003.  The Veteran submitted a claim to reopen the issue in March 2004, which was eventually denied on the merits of the underlying claim by the Board in a decision entered on January 24, 2008.

2.  The evidence received subsequent to the January 24, 2008 Board denial does not relate to a previously unsubstantiated fact by itself or in connection with the evidence previously assembled, or raise a reasonable possibility of substantiating the underlying service connection claim.  

3.  The date of the Veteran's claim of entitlement to an effective date prior to May 4, 2007 for the grant of a 10 percent disability rating for a painful, anterior right ankle scar was October 17, 1995.

4.  It was first ascertainable that the Veteran's anterior right ankle scar was manifested by pain during his active duty service.

5.  Throughout the pendency of this appeal, the Veteran's residuals of second and fourth metatarsal fractures were manifested by degenerative joint disease, pain, and tenderness.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2010).  

2.  The criteria for an effective date of October 17, 1994 for the grant of a 10 percent rating for a painful, anterior right ankle scar have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for service-connected residuals of second and fourth metatarsal fractures have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  On October 17, 1995, the Veteran submitted a claim of entitlement to an increased rating for post-operative residuals of a right ankle shell fragment wound, which was ultimately denied in by the Board in decision entered on January 24, 2008.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision wherein it vacated the Board's January 24, 2008 decision as to the Veteran's claim of entitlement to an increased rating for post-operative residuals of a right ankle shell fragment wound.  The Court then remanded this claim to the Board for further development.  In order to prevent prejudice to the Veteran, the Board's January 24, 2008 decision is vacated, and a new decision on this issue will be entered as if the decision had never been issued.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the adjudication of the Veteran's claim to reopen the issue of entitlement to service connection for peripheral neuropathy, a May 2008 letter advised the Veteran of the elements of the notice requirements, including the basis for the prior final denial.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  As such, the Board finds that VA's duty to notify has been satisfy with respect to this claim.

The Veteran's claim of entitlement to an increased evaluation for residuals of second and fourth metatarsal fractures, left foot, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Also, the Veteran's claim of entitlement to an effective date prior to May 4, 2007 arises from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to these claims.

For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify for any of the claims being adjudicated herein.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been also been satisfied in this case with respect to each of claims being adjudicated herein.  The RO has obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was not provided a VA examination pursuant to his claim to reopen the issue of entitlement to service connection for peripheral neuropathy.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Although no VA examination was provided pursuant to the Veteran's claim to reopen at issue herein, no such examination was required because, as indicated below, no new and material evidence has been presented.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).

With respect to the claim of entitlement to an increased rating for residuals of second and fourth metatarsal fractures, left foot, the Veteran was provided a VA examination in May 2009.  The examiner took into account the Veteran's statements and relevant treatment records, which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran was afforded a VA examination that was adequate for rating purposes.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

I.  Claim to Reopen the Issue of Entitlement to Service Connection for Peripheral Neuropathy, to Include as Due to Exposure to an Herbicidal Agent

The Veteran submitted a claim of entitlement to service connection for peripheral neuropathy in March 2003.  This claim was denied in an unappealed rating decision dated in September 2003.  In March 2004, the Veteran submitted a claim to reopen the issue of entitlement to service connection for peripheral neuropathy.  After this claim was denied in an April 2005 rating decision, the Veteran perfected an appeal to the Board.  The Board found that the evidence submitted since the September 2003 rating decision included relevant service department records that had not been previously associated with the Veteran's claims file and, thus, reconsidered the Veteran's claim of entitlement to service connection on the merits.  38 C.F.R. § 3.156(c).  In a decision entered on January 24, 2008, the Board found that the Veteran's peripheral neuropathy (acute and sub-acute neuropathy beginning within weeks or months of exposure and resolving within 2 year are presumptive disorders within those parameters only) was not a presumptive condition for herbicidal agent exposure; was not manifest within one year from the Veteran's service discharge; and that the evidence did not demonstrate that the Veteran's peripheral neuropathy was etiologically related to his active duty service or an event therein, to include exposure to a herbicidal agent.  The Board also found that the Veteran's peripheral neuropathy was etiologically related to a non-service-connected back disorder and, thus, denied the Veteran's claim.  The Veteran appealed other issues decided in the January 24, 1998 Board decision, but did not appeal the Board's denial of his claim of entitlement to service connection for peripheral neuropathy.  In a December 2010 memorandum decision, the Court deemed an appeal as to the denial of such claim abandoned and did not address it therein.  Accordingly, the January 24, 1998 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2010).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the appellant was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders:  ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

In April 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for peripheral neuropathy.  Subsequent to this claim being denied in a June 2009 rating decision, he perfected an appeal.  The claim has been certified to the Board for appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claims of entitlement to service connection for peripheral neuropathy, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 24, 2008 Board decision is the last final disallowance with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for peripheral neuropathy should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the January 24, 2008 Board decision, the evidence of record included the Veteran's service treatment and personnel records, which did not demonstrate complaints of or treatment for peripheral neuropathy.

The evidence of record at the time of the January 24, 2008 Board decision also demonstrated that the first diagnosis of peripheral neuropathy was not provided until many years after the Veteran's active service discharge.

Further, a June 2002 VA Agent Orange Registry examination revealed no disorder or disease related to herbicidal agent exposure.  Moreover, the examiner opined that the Veteran's peripheral neuropathy was etiologically related to his back disorder.

Additionally, private treatement reports dated in July and August 2001 included opinions that the Veteran's peripheral neuropathy was etiologically related to his back disorder.

Since the January 24, 2008 Board decision, the Veteran submitted treatment reports that demonstrated ongoing complaints of and treatment for peripheral neuropathy.  These treatment reports did not, however, etiologically disassociate the Veteran's peripheral neuropathy from a back disorder, and did not etiologically associate the Veteran's peripheral neuropathy to his active duty service or a service-connected disability.  Moreover, there was no evidence wherein a medical professional opined that the Veteran's peripheral neuropathy was related to his presumed inservice exposure to an herbicidal agent.

Significantly, prior to a December 2009 hearing at the RO, the Veteran's attorney submitted a brief in support of the Veteran's then pending claims.  Therein, the Veteran's attorney argued:

The [V]eteran's peripheral neuropathy and sciatic nerve damage have resulted from the spinal degeneration and misalignment in his back.  His back, hips, left leg, and left foot have all deteriorated due to years of weight shifting from his weak right ankle to his left side.  The peripheral neuropathy and sciatic nerve damage resulted secondary to his back, hips, and spine issues, which are secondary to his service-connected right ankle.

During the hearing, however, the Veteran's attorney asserted that the Veteran's peripheral neuropathy was directly due to the inservice shell fragment wound to the Veteran's right ankle.

During a February 2011 Board hearing, the Veteran testified as to the symptoms that he currently experienced.  He also testified that his peripheral neuropathy was limited to his bilateral lower extremities, and that the onset of his peripheral neuropathy was sometime in the early or late 1980s.

Based on a review of the evidence associated with the Veteran's claim file since the January 24, 2008 Board decision, the Board finds that the Veteran has submitted new evidence.  Specifically, the Veteran provided testimony at a December 2009 RO hearing and a February 2011 Board hearing.  Further, the Veteran submitted treatment records demonstrating ongoing complaints of and treatment for peripheral neuropathy.  The Board finds that this evidence is new because it had not been previously submitted for consideration.  The evidence submitted since the January 24, 2008 Board decision is not, however, material.  The Veteran's claim of entitlement to service connection for peripheral neuropathy was denied by the Board on January 24, 2008, because the evidence of record demonstrated that the Veteran's peripheral neuropathy was etiologically related to a back disorder.  This claim was also denied because the evidence of record showed that the Veteran's peripheral neuropathy did not manifest until many years after his active duty discharge; was not a disorder or disease related to herbicidal agent exposure; and was not etiologically related to a service-connected disorder.  Since the January 24, 2008 Board decision, evidence has not been submitted or obtained that addresses the etiology of his peripheral neuropathy beyond the Veteran's and his attorney's contentions.

To the extent that the Veteran and his attorney assert that the Veteran's peripheral neuropathy is related to his military service or an event therein, to include exposure to an herbicidal agent, or due to or aggravated by a service-connected disability, the Board finds that as laymen their statements are not competent evidence on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence or record did not demonstrate that the Veteran or his attorney possesses the ability, knowledge, or experience to provide competent etiological opinions.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of medical etiology are not sufficient to reopen a claim of entitlement to service connection.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Consequently, the Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for peripheral neuropathy.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Effective Date Prior to May 4, 2007, for the Grant of a 10 Percent Disability Rating for a Painful Scar

Preliminarily, the Board would like to take this opportunity to clarify the nature of the painful scar for which a separate rating has already been granted and that is the subject of the claim to an effective date prior to May 2, 2007 at issue herein.  According to the May 4, 2007 VA examination, the examiner acknowledged the presence of a painful or tender surgical scar, measuring .1 centimeter by 8 centimeters on the anterior aspect of the Veteran's right ankle.  A separate rating has not been granted for a scar on the anterior aspect of the Veteran's right foot, in between the first and second extensor tendons.  Likewise, a separate rating has not been assigned to a scar on the Veteran's right lower leg associated with a compartment syndrome intervention.  Presently before the Board is a claim for an effective date prior to May 4, 2007 for the grant of 10 percent for a painful scar on the anterior aspect of the Veteran's right ankle and, thus, this analysis will be limited to such.

On October 17, 1995, the Veteran submitted a claim of entitlement to an increased rating for his service-connected post-operative residuals of a right ankle shell fragment wound.  The extensive adjudicative history of this claim need not be repeated here, but, in relevant part, the Board entered a decision on January 24, 1998 wherein it granted a separate 10 percent rating for a painful scar located on the anterior portion of the Veteran's right ankle.  In February 1998, the RO issued a rating decision effectuating the Board's January 24, 1998 decision and, therein, assigned an effective date of May 4, 2007 to the newly service-connected scar.  The Veteran perfected an appeal of the February 1998 rating decision, seeking an effective date prior to May 4, 2007.  The claim was then certified to the Board for appellate review.

The effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2.

The Board will first undertake an analysis to determine the date of the Veteran's claim.  During the February 2011 Board hearing, the Veteran and his representative intimated that the Veteran had submitted a claim sometime prior to 1971, but that it was denied.  The nature of this claim was not entirely clear, but it appeared as though the Veteran was claiming that he raised entitlement to a separate rating for a scar within a claim of entitlement to an increased rating for his service-connected post-operative residuals of a right ankle shell fragment wound.  The Veteran testified that he submitted a notice of disagreement, but that he received no further correspondence from VA with respect to this claim.  Pursuant to a longitudinal review of the Veteran's claims file, the Board discovered the following:

In August 1969, the Veteran submitted a claim of entitlement to service connection for post-operative residuals of a right ankle shell fragment wound.  Service connection was granted via a December 1969 rating decision and a 10 percent evaluation was assigned thereto, effective October 26, 1968.  In December 1970, the Veteran submitted a notice of disagreement as to the rating assigned to his service-connected post-operative residuals of a right ankle shell fragment wound.  The RO issued a statement of the case that same month, continuing the 10 percent rating.  After he submitted a substantive appeal in February 1971, the Veteran's claim was certified to the Board for appellate review.  In April 1971, the Board denied the Veteran's claim.

In December 1985, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service connected post-operative residuals of a right ankle shell fragment wound, which was denied in a rating decision that same month.  After the Veteran perfected an appeal, the Board denied the Veteran's claim in a September 1987 decision.

From the date of the Veteran active service discharge to September 1987, the Board found no formal or informal claim that was not exhaustively addressed by VA.  Moreover, between September 1987 and October 17, 1995, the Veteran did not submit a formal claim of entitlement to either an increased rating for his post-operative residuals of a right ankle shell fragment wound, or service connection for a painful scar.  Moreover, the Veteran did not submit any form of communication that could be construed as informal claim.  38 C.F.R. § 3.155(a).

The rating assigned to the Veteran's painful scar in the January 24, 1998 Board decision sprung from his October 17, 1995 claim of entitlement to an increased rating for his service-connected post-operative residuals of a right ankle shell fragment wound.  Although the Veteran did not specifically claim entitlement to a separate rating for a painful scar, such a rating was determined to be a residual of the Veteran's post-operative right ankle shell fragment wound.  Consequently, the Board finds that the date of the Veteran's "claim" for a separate rating for his painful right ankle scar is October 17, 1995.  Now that the Board has determined the date of the Veteran's "claim," it will undertake an analysis as to the date that entitlement arose.

Generally, a separate evaluation for a residual of a service-connected disability will only be assigned when that residual is severe enough to merit a compensable evaluation.  Noncompensable evaluations for residuals are considered a part of the compensable rating assigned to the underlying service-connected disability and, thus, separate noncompensable evaluations are not assigned.  As such, in determining the date entitlement arose for the Veteran's anterior right ankle scar, the Board is, in effect, determining the earliest date that the Veteran's anterior right ankle scar became compensable as demonstrated by the evidence of record.  In order to accomplish this task, the Board must review the evidence of record pursuant to the pertinent regulations in effective since October 17, 1995.

The 10 percent rating assigned to the Veteran's painful scar was based on the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804.  Since October 17, 1995, VA twice revised the criteria for evaluating disabilities of the skin; the first amendment became effective August 30, 2002, the second became effective October 23, 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); see also 73 Fed. Reg. 54708 (September 23, 2008).  "[W]hen [a veteran's] claim implicates a statute or regulation enacted during the pendency of that claim, VA's first task is to determine whether the statute or regulation expressly speaks to its temporal reach."  Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994).

The October 23, 2008 revisions are only applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Board has determined that the Veteran filed his claim on October 17, 1995.  Given that the temporal reach of the October 23, 2008 amendment is prescribed, VA is under no obligation to ascertain the presence of retroactive effects and will implement the prescribed temporal applicability, which, in this case, renders the October 23, 2008 criteria inapplicable to the Veteran's claim at issue herein.  See VAOPGCPREC 7-03 (2003).  Therefore, the pre- and post-August 30, 2002 criteria apply to the Veteran's claim, but the post-October 23, 2008 version does not apply.

The August 30, 2002 amendment did not include a prescribed temporal reach.  "Where...the statute [or regulation] contains no such express command, [VA] must determine whether the new statute [or regulation] would have retroactive effects."  Id.  To determine if the amendment produces retroactive effects, VA must consider 1) the nature and extent of the change of the law, 2) the degree of connection between the operation of the new rule and a relevant past event, and 3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf, 511 U.S. at 270).  A new regulation has retroactive effects if it is less favorable to a veteran than the old regulation; a liberalizing law or regulation does not have retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  Further, "'congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires such result.'"  Landgraf, 511 U.S. at 264 (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  Moreover, when an "intervening statute [or regulation] authorizes or affects the propriety of prospective relief, application of the new provision is not [ordinarily] retroactive."  Id. at 273.

If applying the new provisions would produce retroactive effects, VA should not apply the new provision to the claim and, instead, should apply the old provisions throughout the pendency of the appellant's claim.  See VAOPGCPREC 7-03.  If the statute or regulation does not have retroactive effect, "'VA must apply the law in effect at the time it renders its decision.'"  Landgraf, 511 U.S. at 264 (quoting Bradley v. Richmond Sch. Bd., 416 U.S. 696, 711 (1974)).

The Board finds that the amendment effective August 30, 2002, does not have retroactive effects.  This amendment simply instituted new diagnostic criteria.  Specifically, the new diagnostic criteria omitted the evidentiary burden of showing that a scar was tender.  Further, under the new criteria, the Veteran did not have to show that a scar was painful upon "objective demonstration."  As will be discussed below, the evidence of record showed that the Veteran's right ankle scar was painful upon objective demonstration during his active duty service.  As such, the diagnostic criteria instituted on August 30, 2002, will not prejudice the Veteran.  Consequently, the evidence of record does not show that considerations of fair notice, reasonable reliance, and settled expectations will be disturbed by the application of the amended criteria.  Moreover, the August 30, 2002 amendment is liberalizing and, thus, does not have impermissible retroactive effects and will be applied as of its effective date.  See Rodriguez v. Peake, 511 F.3d 1147, 1153 (2008); Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003); VAOPGCPREC 7-03.

Prior to August 30, 2002, in order for the maximum 10 percent rating to be assigned under Diagnostic Code 7804, the evidence of record must demonstrate a scar that was superficial, tender, and painful upon "objective demonstration."

In February 1968, the Veteran complained about a scar located on his right foot.  It was determined that the scar on his right foot was located on a nerve.  He stated that the scar bothered him when he put on a shoe.  Four days later, a physical examination demonstrated a healed scar on the Veteran's right foot, with a tender point at the inferior end.

In November 1995, the Veteran underwent a VA examination pursuant to his claim of entitlement to an increased rating for his service-connected residuals of right ankle shell fragment wound.  Upon physical examination, there was a "healed surgical incision" over the lateral aspect of the Veteran's right anterior tibial compartment.  This is scar is a residual of the Veteran's compartment syndrome intervention and, thus, not the scar at issue herein.  No other scars were observed.

On June 16, 1998, the Veteran testified at a Board hearing that his anterior right ankle scar was tender and "touchy."  He stated that he was unable to wear shoes that extended up his foot and touched the scar because of the constant rubbing by the tongue of the shoe.  He was unable to recall whether a medical professional had noted that the scar was painful or tender.

During the February 2011 Board hearing, the Veteran testified that his anterior right ankle scar was tender and had been so since his active duty service.  See 38 C.F.R. 
§ 4.2.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The Veteran's service treatment records objectively demonstrated that he experienced a painful scar on his right ankle.  There is no evidence of record specifically demonstrating that the pain associated with the Veteran's anterior right ankle scar resolved.  As such, the Board accepts the Veteran's lay testimony as competent and credible evidence that his anterior right ankle scar was painful continuously after his active service discharge to the present.  Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Consequently, based on a longitudinal review of the evidence of record, the Board finds that the Veteran's anterior right ankle scar was tender and/or painful upon objective demonstration dating back to his active duty service.  Accordingly, the Board finds the Veteran was entitled to a compensable evaluation for his right ankle scar based on the diagnostic criteria in effect prior to August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 2002).

The Board has already determined that the Veteran's date of "claim" for a separate rating for an anterior right ankle scar was October 17, 1995.  Immediately above, the Board has also found that entitlement to a separate, compensable rating for an anterior right ankle scar arose at the time of the Veteran's service discharge.  As discussed above, the general rule for assigning effective dates requires VA to determine the date of claim and the date entitlement arose.  The proper effective date will be the later of the two dates.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  However, there is an exception to the general rule, wherein if it is factually ascertainably that an increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  The Board finds that it is factually ascertainable, given his service treatment records and subsequent testimony, that the Veteran's anterior right ankle scar was painful one year prior to the date of his October 17, 1995 claim.  Consequently, October 17, 1994 is the appropriate effective date for the award of a separate 10 percent rating.  38 U.S.C.A. §§ 5107(b),  5110(a); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Increased Rating for Residuals of Second and Fourth 
Metatarsal Fractures, Left Foot

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's appeal is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.


A.  Schedular

In April 2008, the Veteran submitted a claim of entitlement to service connection for residuals of second and fourth metatarsal fractures of his left foot.  In June 2009, service connection was granted and a 10 percent rating was assigned, effective April 3, 2008.  The Veteran perfected an appeal seeking a higher initial evaluation.

The rating for the Veteran's residuals of second and fourth metatarsal fractures was assigned according to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284, concerning foot injuries.  A foot injury that is moderate warrants a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.

Words such as "moderate, "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

Pursuant to the Veteran's February 2008 claim, the Veteran was scheduled for and underwent a VA examination in May 2009.  During the examination, the Veteran reported experiencing constant pain his left foot, which travelled up the muscles of his left lower leg.  The Veteran characterized this pain as "burning, aching, sharp, and cramping," and gauged the pain as a 7 on a 10-point pain scale.  He further stated that this pain was elicited by physical activity, stress, standing, and sitting, and that it came spontaneously.  While both resting and standing or walking, the Veteran endorsed pain, weakness, stiffness, swelling, and fatigue.  

Upon physical examination, the Veteran's posture was leaning forward, and his gait was antalgic.  The examiner did not discover any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear patterns.  The examiner noted that the Veteran utilized a cane for ambulation, but that the Veteran did not require a brace, crutches, corrective shoes, or a walker.  Range of motion testing demonstrated dorsiflexion to 5 degrees, with pain at 5 degrees; and plantar flexion to 20 degrees, with pain at 15 degrees.  The examiner determined that joint function was further limited following repetitive use by pain, but not fatigue, weakness, lack of endurance, or incoordination.  The examiner also determined that there was no additional limitation in terms of a decrease in the range of motion.  Upon further physical examination, the Veteran's left foot revealed painful motion, edema, and tenderness, but there was not disturbed circulation, weakness, musculature atrophy, heat, redness, or instability.  There was "slight" tenderness to palpation of the Veteran's left plantar surface, and the alignment of his Achilles tendon was normal while both weight bearing and non-weight bearing.  The examiner noted that the Veteran had "claw feet," and that the contraction and shortening of the plantar fascia of his left foot was "slight" in degree.  There was no sign of pes planus, dropped forefoot, marked varus deformity, hammertoe, Morton's metatarsalgia, hallux valgus, or hallus rigidus on the left.  Dorsiflexion of all the toes on the left foot produced pain in some of the toes.  Palpation of the metatarsal heads of the left foot revealed slight tenderness.  The examiner determined that the Veteran was unable to stand for more than 10 minutes, and that the Veteran required arch supports and shoe inserts, but not orthopedic shoes, corrective shoes, foot supports, or build-up of the shoes.

A radiological examination of the Veteran's left foot demonstrated degenerative joint disease and "old" fractures of the second and fourth metatarsals.  The diagnosis was status post fractures of the second and fourth metatarsal bones with degenerative joint disease of the left foot.  The subjective factors were pain upon use and standing; the objective factors were persistent pain with x-ray evidence of old fractures and degenerative joint disease.  The examiner then opined that the symptoms associated with the Veteran's left foot had a "mild" effect on his usual occupation and daily activities.

In December 2009, the Veteran testified at a RO hearing as to inservice events and the treatment he received during his active duty service and shortly after his service discharge.  The Veteran then testified that he experienced pain in his left foot "all [of] the time," which he characterized as achy.  The Veteran stated that he experienced "sharp" or "shooting" pain three to five times each day, which required up to four minutes of recovery upon each occasion.  He also testified that his left foot swelled up, and that he was only able to wear athletic shoes with a soft tongue.

The Veteran then testified at a February 2011 Board hearing.  He testified as to the inservice symptoms he experienced as a result of the second and fourth metatarsal fractures in his left foot.  The Veteran then testified as to how his left foot symptoms limited his ability to cook, clean, and otherwise help his spouse with chores, primarily because of his inability to stand for prolong periods of time.  He also stated that he was unable to continue pursuing hobbies, such as woodworking and fishing.

The evidence of record demonstrated that the Veteran's residuals of second and fourth metatarsal fractures are manifested by pain and tenderness.  These symptoms contributed to the Veteran inability to stand for prolonged periods and, consequently, his inability to assist with household chores and pursue hobbies.  The Veteran's left foot residuals did not include disturbed circulation, weakness, musculature atrophy, heat, redness, or instability.  Further, the effect of the Veteran's residuals on his daily activity was considered "mild" by the May 2009 VA examiner.  Although the Board recognizes that the Veteran experiences left foot symptomatology discussed above, it does not rise to the level of a moderately severe foot injury such that an evaluation greater than a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284

Other diagnostic codes pertaining to the foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence of record does not show that the Veteran has weak foot, claw foot (except as noted above), anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, pes planus or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5276-5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5284 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

The evidence of record demonstrated that the Veteran's residuals of second and fourth metatarsal fractures included degenerative joint disease, the presence of which was confirmed by radiological examination.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010), arthritis due to trauma that is substantiated by x-ray findings is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Under this diagnostic code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

The May 2009 VA examination included range of motion testing; specifically dorsiflexion and plantar flexion of the Veteran's left ankle.  First, service connection for a left ankle disorder was previously denied by VA and, thus, symptoms associated therewith will not be considered as part of the Veteran's claim for an increased rating for residuals of second and fourth metatarsal fractures.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998) (Generally, when evaluating a disability under Diagnostic Code 5284, "the nature of the particular injury determines whether limitation of motion is involved.").  Second, the evidence of record did not demonstrate that the Veteran's residuals of second and fourth metatarsal fractures included a decreased range of left ankle motion.  And finally, considering that the Veteran's left ankle is the only anatomically relevant joint, the evidence of record did not provide any other basis to evaluate the Veteran's residuals of second and fourth metatarsal fractures based on a limitation of motion.  Consequently, the highest evaluation that could be assigned to the Veteran's residuals of second and fourth metatarsal fractures pursuant to Diagnostic Codes 5003 and 5010 is 10 percent.  As a 10 percent rating has already been assigned, a rating in excess of 10 percent for the Veteran's residuals of second and fourth metatarsal fractures is not available pursuant to Diagnostic Codes 5003 and 5010.

B.  Extraschedular

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected residuals of second and fourth metatarsal fractures are evaluated as a musculoskeletal disability of the foot, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran's service-connected residuals of second and fourth metatarsal fractures were productive of pain and tenderness, which contributed to the Veteran's inability to stand for prolong periods of time, helping with household chores, and pursuing hobbies.  The May 2009 VA examiner opined, however, that the effect of the Veteran's residuals on his daily activities was "mild."  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of residuals of second and fourth metatarsal fractures, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.



ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for peripheral neuropathy, to include as due to exposure to an herbicidal agent, is denied.

An effective date of October 17, 1994, for the award of a separate 10 percent disability rating for a painful, anterior right ankle scar is granted.

A rating in excess of 10 percent for residuals of  left second and fourth metatarsal fractures is denied.


REMAND

A.  Respiratory Disorder, to Include Bronchitis and Sinusitis

The Veteran's service treatment records demonstrated that he was treated in November 1964 for a cough, fever, nausea, and headache.  The diagnosis was acute upper respiratory infection.  He was treated with bed rest, Dimetapp, aspirin, and obtrusion for a period of 6 days, after which he returned to regular duty.  Upon his service discharge in October 1968, his nose, sinuses, lungs, and chest were deemed normal pursuant to a clinical examination.  Moreover, he did not complain of and was not being treated for sinus or respiratory symptoms.

The post-service evidence of record demonstrated that the Veteran first received treatment for sinusitis in 1976, and that he was regularly treated for sinus pain and headaches since then.  Further, in 1991 and 1999, the Veteran was treated for bronchitis; and in 1995, the diagnosis was bilateral ethmoid sinusitis that was confirmed by x-ray.  Moreover, in 2000, the Veteran was treated for an acute upper respiratory infection and bronchitis, with persistent sinusitis.

During the February 2011 Board hearing, the Veteran testified that, following the initial inservice treatment in November 1964, he received regular inservice treatment for sinusitis and/or upper respiratory symptoms.  The Veteran stated that he sought treatment so regularly that the Corpsman stopped recording his visits for treatment and simply provided him medication.  The Veteran also testified that he received regular treatment for sinusitis immediately following his service discharge.

When the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  Id.

Generally, a VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the evidence of record demonstrated a current diagnosis of a respiratory disorder, the exact nature of which was not entirely clear.  Further, the Veteran's service treatment records demonstrated 6 consecutive days of inservice treatment in November 1964, and he asserted ongoing, inservice treatment thereafter.  Although his service separation examination was negative for complaints of symptoms of a respiratory disorder, the Veteran asserted that he received regular treatment immediately following his active service discharge.  However, the evidence of record demonstrated that the first post-service evidence of treatment occurred in 1976.  The evidence of record did not include competent evidence assessing the etiological relationship between the Veteran's current diagnosis and his active duty service, to include the inservice symptoms necessitating the November 1964 treatment.  Consequently, the Board finds that a remand is necessary for additional development.  Id.; see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

B.  Left Knee Disorder

In October 1995, the Veteran submitted claims to reopen the issues of entitlement to service connection for a left knee disorder and a right knee disorder.  In January 1999, the Board reopened and remanded the Veteran's service connection claim for a left knee disorder, but denied the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disorder.  The Veteran did not appeal the Board's January 1999 decision with respect to the denial of his claim to reopen the issue of entitlement to service connection for a right knee disorder.

The Veteran's claim of entitlement to service connection for a left knee disorder was adjudicated on the merits and denied by the RO in a November 2001 supplemental statement of the case.  After it was remitted, the Board denied the Veteran's claim in August 2002.  The Veteran then appealed to the Court, which, in February 2004, remanded the claim to the Board for further development consistent with the VCAA.  In September 2004, the Board remanded the claim in order for the RO to execute the directed development.  In August 2007, the RO again denied the Veteran's service connection claim for a left knee disorder in a supplemental statement of the case and then remitted it to the Board.  Before the Board promulgated a decision in his claim, the Veteran submitted additional relevant evidence without a contemporaneous waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2010).  Consequently, in January 2008, the Board remanded the Veteran's claim in order for the RO to adjudicate the claim wherein it considered the newly submitted evidence.  The Veteran's claim was re-adjudicated and denied in a March 2009 supplemental statement of the case, and then again in a June 2009 supplemental statement of the case.

Prior to his claim being returned to the Board, the Veteran requested and was scheduled for a Board hearing in February 2011.  During that hearing, however, the parties involved mistakenly believed that the issue upon which the Veteran was to give testimony was entitlement to service connection for a right knee disorder.  As such, the Board finds that a remand is necessary in order to afford the Veteran an opportunity to present testimony at a Board hearing pursuant to his claim of entitlement to service connection for a left knee disorder.

C.  Post-operative Residuals of a Right Ankle Shell Fragment Wound

On October 17, 1995, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected, post-operative residuals of a right ankle shell fragment wound.  After an extensive adjudicative history, the Board denied the Veteran's claim in a decision entered on January 24, 2008.  Thereafter, the Veteran appealed to the Court.

According to a May 2007 VA examination, the Veteran's post-operative residuals of a right ankle shell fragment wound implicated his peroneus longus tendon, which is in Muscle Group X; his peroneus longus muscle, which is Muscle Group XI; and his tibialis anterior muscle, which is in Muscle Group XII.  

In December 2010, the Court issued a memorandum decision, wherein it found that the Board failed to consider the May 2007 findings in their entirety.  Specifically, the Board failed to address (1) whether separate ratings were available under 38 C.F.R. §§ 4.55, 4.56 (2010) for Muscle Groups X, XI, and XII; and (2) whether the provisions of 38 C.F.R. § 4.55(d), (e), or both, pertaining to muscle group injuries in the same anatomical region, applied.  The Court also found that the May 2007 VA examination was inadequate for rating purposes due to the lack of an explanation for stated opinions and internal contradictions or inconsistencies.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Henry v. Derwinski, 2 Vet. App. 506, 507 (1992)(holding that the Board's failure to resolve internal inconsistencies in examination reports rendered the Board's reasons and bases inadequate).  Because the Board relied upon the May 2007 examination in rendering the January 24, 2008 decision, the Court found that a remand for further development, including affording the Veteran a new VA examination, was necessary.  Consequently, the Court vacated the Board's January 24, 2008 decision with respect to the issue of entitlement to a rating in excess of 10 percent for post-operative residuals of a right ankle shell fragment wound, and remanded said claim to the Board for further development consistent with the directives in the December 2010 memorandum decision.  As such, the Board finds that a remand is necessary in order to execute the directives of the Court's December 2010 memorandum decision.

D.  Residuals of Right Fifth Metatarsal Fracture

On October 17, 1995, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected residuals of a right fifth metatarsal fracture.  This claim involves an extensive adjudicative history that need not be recited here; however, in relevant part, according to a September 2004 Board remand, the Veteran was scheduled for and underwent a VA examination in May 2007.  The May 2007 VA examination is the most recent examination to ascertain the severity of his service-connected residuals of a right fifth metatarsal fracture.  

Generally, in order to comply with its duty to assist, VA must afford the Veteran a thorough and contemporaneous medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the length of time that has passed, Board finds that the May 2007 VA examination is too remote to adequately evaluate the Veteran's claim of entitlement to a compensable rating for his service-connected residuals of a right fifth metatarsal fracture.  The record is otherwise devoid of evidence demonstrating complaints of or treatment for residuals of a right fifth metatarsal fracture since May 2007.  Consequently, the Board finds that a remand is warranted for further development, to include affording the Veteran a VA examination.  See Littke, 1 Vet. App. at 93.

E.  TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determinations of an increased rating for post-operative residuals of a right ankle shell fragment wound and residuals of a right fifth metatarsal fracture.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased rating for post-operative residuals of a right ankle shell fragment wound and the claim of entitlement to an increased rating for residuals of a right fifth metatarsal fracture, but as it was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

2.  The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing, with respect to the Veteran's claim of entitlement to service connection for a left knee disability.

3.  The Veteran must be afforded a VA examination to determine the diagnosis of any respiratory disorder, to include bronchitis and sinusitis, and, if present, the severity and etiology thereof.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any respiratory disorder found.  After examining the Veteran, reviewing the service treatment records, reviewing the post-service treatment records, and reviewing the Veteran's assertions, the examiner must opine as to whether any current respiratory disorder is etiologically related to the Veteran's active duty service, to include exposure to asbestos.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

4.   The Veteran must be afforded a VA examination by the appropriate specialist(s) to determine the current nature and severity of his service-connected post-operative residuals of a right ankle shell fragment wound (muscle injuries) as well as any residual scars, with the exception of the anterior right ankle scar considered in the decision above.  

The claims file, including a copy of this remand, must be made available to the examiner for review prior to the examination, and the examiner must note that it has been reviewed in his or her report.  All necessary diagnostic testing must be conducted.  The examiner is asked to provide a thorough rationale for any opinion provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

a) The examiner must identify each muscle group that was injured as a result of the Veteran's right ankle shell fragment wound.  He or she must provide complete information as to the type of injury (i.e. whether or not the wound was through-and-through, and whether or not the wound involves fracture, and/or muscle, tendon, vascular or nerve damage), history and complaints, and objective findings for each injured muscle group affected.  Also, the examiner must indicate whether the disability would be considered slight, moderate, moderately severe, or severe in degree.  In this regard, the examiner must comment on whether the cardinal signs and symptoms of muscle disability are present, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Upon palpation, the examiner must note whether each muscle injury involves loss of deep fascia, muscle substance, or normal firm resistance compared with the sound side.  The examiner must also test and compare strength and endurance of the sound side to the injured side.

b) Complete range of motion studies for the right ankle must be provided.  The examiner must indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The above determinations must, if feasible, be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups, and weakened movement, excess fatigability, or incoordination.

c) The examiner must also comment on whether the Veteran has neurological pathology as a result of his right ankle shell fragment wound.  If so, the examiner must identify any and all symptomatology found to be present and identify each nerve that is affected.

d) The examiner should also describe the precise location of associated scars, including as a result of subsequent surgeries, and note (i) whether the scar is superficial or deep (associated with underlying soft tissue damage), (ii) whether the scar is painful or unstable (involving frequent loss of covering), (iii) whether the scar causes limitation of function of the affected part, including whether there is limitation of motion (iv) the size of the scar in square inches or centimeters, (v) the percentage of the entire body affected and of the exposed areas affected for each scar, and (vi) whether the scar is ragged, depressed, and adherent indicating wide damage to muscle groups in the missile track.

5.  The RO must afford the Veteran a VA examination to assess the severity of his residuals of a right fifth metatarsal fracture.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of residuals found.  The examiner must report the Veteran's ranges of motion for the right foot.  The examiner must determine whether the residuals include weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must also ascertain whether there is a malunion or nonunion of the metatarsal bone or symptoms equivalent to malunion or nonunion.  The examiner must also describe whether the Veteran's residuals amount to a "less than moderate," "moderate," "moderately severe," or "severe" disability.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examinations, documentation must be obtained that shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


